NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MICHAEL GRIFFIN,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-1997
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Ita M. Neymotin, Regional Counsel Second
District, and Stacy L. Haverfield, Assistant
Regional Counsel, Fort Myers; and Clay W.
Oberhausen, Assistant Regional Counsel,
Office of Criminal Conflict and Civil Regional
Counsel, Second District, Fort Myers
(substituted as counsel of record), for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Lindsay D. Turner,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.
KHOUZAM, C.J., BLACK, J., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.




                                  -2-